Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Regarding the previously applied 35 USC 101 rejections, the independent claims all contain the practical application of determining a “field specific crop yield for a specific date” using specific data including “at least one of a remotely sensed spectral property of plant records using a particular spectral bandwidth range, and a soil moisture record”.  Thus the abstract idea of “using a mixture linear regression model”, is integrated into the practical application.  Note that the combined requirements of the specific data applied to a specific field at a specific time all limit the abstract idea to a particular use that is significantly more restrictive than a mere field of use of the abstract idea.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is not anticipated nor made obvious by the prior art.  In particular, Claim 18 recites the combined limitations of:
using covariate data value including at least one of a remotely sensed spectral property of plant records using a particular spectral bandwidth range, and a soil moisture record
determine a field specific crop yield for a specific date by using a mixture linear regression model to calculate the field specific crop yield based upon the covariate matrix and the probability values assigned to each parameter component group in the set of parameter component groups.
mixture linear regression to assign a probability value to a parameter component group in a set of parameter component groups
The use of a mixture linear regression model in the manner claimed while using the particular covariate data is novel.  Thus claim 18 is allowed.  Note independent claims 1, 6 and 13 are similarly allowed.  Claims 2-5, 7-12, 14-17 and 19-24 are dependent upon the allowed claims 1, 6, 13 and 18 and are also allowed.
Quarmby et al., “Linear mixture modelling applied to AVHRR data for crop area estimation”, 1992 teaches using linear mixture modelling based solely on spectral data from satellites.  It fails to anticipate or make obvious the any manner to combine the additional data of soil moisture in the analysis.  Further Quarmby et al. is silent concerning the use of any covariate matrix and probabilities assigned to each parameter group.
Verma et al., “Linear Mixed Modeling for Mustard Yield Prediction in Haryana State (India)”, 2015, uses linear mixed modelling for yield predictions based on weather patterns.  It in no manner considers the use of plant records using a particular spectral bandwidth range, and a soil moisture record.
Singh US 2005/0234691 teaches using spectral measurements to predict crop yield using a non-linear multivariate optimization method which in no manner anticipates or makes obvious the use of linear mixture models.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/REGIS J BETSCH/Primary Examiner, Art Unit 2857